United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 04-1842
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Nebraska
Hugo Beltran-Gomez,                      *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: September 8, 2005
                                  Filed: September 13, 2005
                                  ___________

Before MELLOY, MAGILL, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       A jury found Hugo Beltran-Gomez (Beltran) guilty of possessing with intent
to distribute 50 grams or more of a mixture containing methamphetamine (Count I),
and with using or carrying a firearm in relation to a drug-trafficking crime, or
possessing a firearm in furtherance of such crime (Count II), in violation of 21 U.S.C.
§ 841(a)(1) and (b)(1), and 18 U.S.C. § 924(c)(1)(A)(i). The district court1 sentenced
Beltran to 63 months in prison on Count I and 60 months in prison on Count II, to be
served consecutively, followed by concurrent supervised release terms of 5 years. On

      1
      The Honorable Richard C. Kopf, United States District Judge for the District
of Nebraska.
appeal, counsel has moved to withdraw and has filed a brief under Anders v.
California, 386 U.S. 738 (1967), arguing that the evidence was insufficient to support
the jury verdict.

       This court reviews the sufficiency of the evidence in the light most favorable
to the government, resolving evidentiary conflicts in favor of the government, and
accepting all reasonable inferences that support the jury’s verdict. See United States
v. Ramirez, 350 F.3d 780, 783 (8th Cir. 2003). We find the evidence was sufficient
to support Beltran’s convictions. As to the drug-distribution count, the evidence
showed that Beltran possessed a distribution quantity of methamphetamine (totaling
159.02 grams), and Beltran testified that he sometimes got together with friends to
use drugs. See United States v. Tomberlin, 130 F.3d 1218, 1319 (8th Cir. 1997)
(elements of offense); United States v. Armstrong, 253 F.3d 335, 335-36 (8th Cir.
2001) (upholding jury verdict finding defendant guilty of intent to distribute for
incident involving 96.4 grams of methamphetamine); United States v. Baswell, 792
F.2d 755, 760 n.7 (8th Cir. 1986) (distribution under § 841(a)(1) includes not only
sale of controlled substance, but also non-commercial transfer from one person to
another). As to the firearm conviction, a gun was found in the passenger
compartment of the vehicle within approximately six inches of the drugs, and thus
satisfied the “carry” prong of the statute. See United States v. Rhodenizer, 106 F.3d
222, 225 (8th Cir. 1997) (“to transport a firearm in the passenger compartment of a
vehicle loaded with drugs is to carry a firearm within the meaning of . . .
§ 924(c)(1)”).

       Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we have found no nonfrivolous issues. Accordingly, we affirm. We also
grant counsel’s motion to withdraw.
                      ______________________________




                                         -2-